Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/12/2020 has been entered.
 
DETAILED ACTION
 	This action is responsive to the Amendment filed with an RCE on 12/12/2020.  Claims 1, 3-8, 10, 13-20 and 23 have been amended.  Claims 1, 3-8, 10, and 12-23 are pending in the case.  

Response to Arguments
Applicant's arguments filed on 12/12/2020 have been fully considered but they are not persuasive. 
Applicant argues that Cote does not disclose the “template identifier” in Cote is not the “display class” associated with a “display size”.
Examiner respectfully disagrees.
[0051] of Cote “the template layout server 402 queries a layout template database, e.g., 1719n, in order to retrieve layout template(s) matching the template identifier, e.g., 406. If a layout template record is not found, e.g., 407, a second query may be made for a default layout template record, e.g., 408.” And [0053] of Cote, “The template layout server 402 may then extract the first unprocessed focal a panel size, a panel color (a base color, and overlay color, a filter color, and/or the like), and any dependencies that the panel has (such as panel properties of other panels that, when present, impact the current panel properties).”  Here, the layout template matches the template identifier and the current panel’s property is determined associated with the layout template, where the panel’s property may be associated with a panel size/display size.  Therefore, the template identifier is associated with display size.

Applicant’s arguments with respect to claims 1, 3-8, 10, and 12-23 have been considered and are persuasive.  Previous rejection is withdrawn.  A new reference is used and the current arguments do not apply to the newly cited reference that renders the claims obvious.
		

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claim 1, 3-8, 10, and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cote (US 20130212487 A1) and in view of Ellis et al (US 20140208197 A1).
 	Referring to claims 1 and 10 and 19, Cote discloses a computer-implemented method comprising: 
	determining a display class for a processing device running an application, ([0031]-[0033] of Cote, tracking user’s interactions and determine the dynamic customized layout and [0042] of Cote, template identifier may identify the particular layout on which monitoring data is being processed, may specify a type or a class of layouts) wherein the display class is associated with a display size and a plurality of operations on the processing device; ([0051] of Cote “the template layout server 402 queries a layout template database, e.g., 1719n, in order to retrieve layout template(s) matching the template identifier, e.g., 406. If a layout template record is not found, e.g., 407, a second query may be made for a default layout template record, e.g., 408.” And [0053] of Cote, “The template layout server 402 may then extract the first unprocessed focal plane panel from the layout template and proceed to match appropriate content to the focal plane (e.g., text content for display to user, images, audio, and/or the like). In one embodiment, the current panel's properties are determined using meta data associated with the layout template and/or focal plane panel, e.g., 413. The panel properties may be any of a panel priority (such as may be used when certain panels are specified for important or timely information), a panel size, a panel color (a base color, and overlay color, a filter color, and/or the like), and any dependencies that the panel has (such as panel properties of other panels that, when present, impact the current panel properties).”)
	based on the determined display class and the plurality of operations, identifying, a display class rule set; ([0031]-[0033] of Cote, tracking user’s interactions and determine the dynamic customized layout and [0042] of Cote, template identifier may identify the particular layout on which monitoring data is being processed, may specify a type or a class of layouts and [0077] of Cote “both the focal plane framework 1301 and the content associated with those focal planes 1304 can be transformed over time in accordance with predetermined rules into a new DPCL user interface 1313 composed of rearranged and/or new content objects 1314.”) and  
a stored user interface definition, the stored user interface definition including [objects]; ([0047]-[0049] of Cote, user defined function representing a user’s preferences with respect a layout, where the customized layout is associated with content, such as [0159] of Cote, UI elements such as check boxes, cursors, menus, etc…)
wherein the translating comprises varying a specific user interface element corresponding to [object] with different menu arrangements based on dynamic layout rules of the display class rules set defined for the display class and setting a style of the specific user interface element; ([0031]-[0033] of Cote, tracking user’s interactions and determine the dynamic customized layout and [0042] of Cote, template identifier may identify the particular layout on which monitoring data is being processed, may specify a type or a class of layouts and [0077] of Cote “both the focal plane framework 1301 and the content associated with those focal planes 1304 can be transformed over time in accordance with predetermined rules into a new DPCL user interface 1313 composed of rearranged and/or new content objects 1314.”)
	generating the user interface including the user interface elements based on the style; (Fig. 1 and [0027] of Cote, if the user is standing still, the UL emends are presented in one style vs. if the user is in motion, e.g., UI layout 103 vs. UI layout 104.  [0047]-[0049] of Cote, user defined function representing a user’s preferences with respect a layout, where the customized layout is associated with content, such as [0159] of Cote, UI elements such as check boxes, cursors, menus, etc…)
	instantiating, on the processing device, the user interface; ([0047]-[0049] of Cote, user defined function representing a user’s preferences with respect a layout, where the customized layout is associated with content, such as [0159] of Cote, UI elements such as check boxes, cursors, menus, etc…) and 
[0072]-[0074] of Cote, automatically apply customized layout to the user based on the user’s past interactions with predictive usage data)
Cote do not specifically disclose [object] being “command code in a form of programmed command object” and “applying the display class rule set to the stored user interface definition to translate the programmed command objects in the stored user interface definition into user interface elements of a user interface associated with the application running on the processing device.”
	However, Ellis discloses UI objects are in the form of command code in a form of programmed command object ([0005]-[0006] of Ellis, “The information on web pages is in the form of programmed source code that the browser interprets to determine what to display on the requesting device. The source code may include document formats, objects, parameters, positioning instructions, and other code that is defined in one or more web programming or markup languages. One web programming language is HyperText Markup Language ("HTML"), and all web pages use it to some extent. HTML uses text indicators called tags to provide interpretation instructions to the browser. The tags specify the composition of design elements such as text, images, shapes, hyperlinks to other web pages, programming objects such as JAVA applets, form fields, tables, and other elements. By default, the browser processes HTML instructions in the order they are listed, so that elements appear on the web page according to the HTML processing flow. HTML can be used to establish design element positioning in combination with Cascading Style Sheets ("CSS") or a number of other technologies to ascribe either a relative or an absolute position of the element on the web page, as depicted on the requesting device. Relative positioning of an element retains the element within the HTML processing flow, simply moving the element a proscribed number of pixels horizontally or vertically away from the place the element otherwise would have appeared. In contrast, absolute positioning places the element a proscribed number of pixels from the top-left (or top-right in countries with right-to-left reading direction) corner of the web page. The element is removed from the HTML processing flow of the web page. The location of such an absolutely positioned element does not vary with page width and does not affect the positioning of elements around the element” and “The display parameters of requesting devices may vary widely due to differences in screen size, resolution, processing power, and maximum download speeds. Formatting the web page to be properly displayed across a large number of requesting devices with different display parameters and bandwidth is a primary concern for web page designers.” )
	Further, Ellis discloses applying the display class rule set to the stored user interface definition to translate the programmed command objects in the stored user interface definition into user interface elements of a user interface associated with the application running on the processing device ([0019] of Ellis, different display class, such as when the requesting device is a mobile device vs. other devices, the display elements, such as links, buttons, and the link may be modified for easy access for the user)
Cote and Ellis are analogous art because both references concern dynamically changing display according to the specific display device.   Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cote’s different layout arrangement with different layout with UI element to be used in display layout taught by Ellis because doing so to provide user with easier access to UI elements on different display sizes ([0019 of Ellis).

Referring to claims 3 and 12, Cote in view of Ellis disclose the computer-implemented method according to claim 1, wherein the identifying of the stored user interface definition occurs at runtime of an application. ([0066] of Cote, application is monitored by application running on the user device) 	Referring to claims 4 and 13, Cote in view of Ellis disclose the computer-implemented method according to claim 1, wherein the stored user interface definition comprises definitions for the elements. ([0033]-[0037] of Cote, based on display class rule, dynamically customize layout of contents based on display class rules and [0119] of Cote, content objects are being grouped to populate the layout based on content rules) 	Referring to claims 5 and 14, Cote in view of Ellis disclose the computer-implemented method according to claim 1, wherein translating the programmed command objects into the user interface elements further comprises setting a size of at least one user interface element based on the plurality of operations corresponding with the determined display class. ([0033]-[0037] of Cote, based on display class rule, dynamically customize layout of contents based on display class rules and Fig. 11 and [0068] of Cote, content objects changes size as the style changes from landscape to portrait) 	Referring to claims 6 and 15, Cote in view of Ellis disclose the computer-implemented method according to claim 1, wherein setting the style of the specific user interface element is based on the plurality of operations corresponding with the determined display class, ([0068] and Fig. 11 of Cote, “size, or style or layout of the UI element are chosen for the layout” hence different style, e.g., landscape or other style of arrangement) wherein a first style is associated with a first grouping of programmed command objects of the plurality of programmed command objects, and wherein a second style is associated with a second grouping of programmed command objects of the plurality of programmed command objects. ([0068] and Fig. 11 of Cote, when the layout is landscape, it has fewer content than the layout that is portrait) 	Referring to claims 7 and 16, Cote in view of Ellis disclose the computer-implemented method according to claim 1, wherein translating the programmed command objects into the user interface [0031]-[0033] of Cote, tracking user’s interactions and determine the dynamic customized layout and [0042] of Cote, template identifier may identify the particular layout on which monitoring data is being processed, may specify a type or a class of layouts and [0077] of Cote “both the focal plane framework 1301 and the content associated with those focal planes 1304 can be transformed over time in accordance with predetermined rules into a new DPCL user interface 1313 composed of rearranged and/or new content objects 1314.” Further [0033]-[0037] of Cote, based on display class rule, dynamically customize layout of contents based on display class rules and [0119] of Cote, content objects are being grouped to populate the layout based on content rules) 	Referring to claims 8 and 17, Cote in view of Ellis disclose the computer-implemented method according to claim 1, further comprising creating a user interface definition file comprising one or more programmed command objects of the programmed command objects, and storing the user interface definition file in a memory of the processing device. ([0038] of Cote, the dynamic layout is customized and the layout template is stored in a database such as listed in table 00008) 	Referring to claims 18 and 20, Cote in view of Ellis disclose the system according to claim 10, wherein the processor further executes receiving an update to the stored user interface definition, and instantiating the displayed user interface based on the updated stored user interface definition. ([0072]-[0074] of Cote, automatically apply customized layout to the user based on the user’s past interactions with predictive usage data and [0043] of Cote, customized layout is stored)

where in different operational mode can be big interface buttons in the morning hours (first operational mode) and smaller ones while at work during the normal business day (second operational mode) as disclosed in [0065] and Fig. 9 of Cote) based on the change to the second operational mode, identifying a second display class rule set and a second stored user interface definition for the second operational mode, wherein the second operational mode is associated with a second plurality of operational mode operations different from the plurality of operational mode operations; and adapting, on the processing device, the user interface for the application according to the second display class rule set and the second stored user interface definition. ([0031]-[0033] of Cote, tracking user’s interactions and determine the dynamic customized layout and [0042] of Cote, template identifier may identify the particular layout on which monitoring data is being processed, may specify a type or a class of layouts and [0077] of Cote “both the focal plane framework 1301 and the content associated with those focal planes 1304 can be transformed over time in accordance with predetermined rules into a new DPCL user interface 1313 composed of rearranged and/or new content objects 1314.” Further [0033]-[0037] of Cote, based on display class rule, dynamically customize layout of contents based on display class rules and [0119] of Cote, content objects are being grouped to populate the layout based on content rules) 

  	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Cote (US 20130212487 A1) and in view of Ellis et al (US 20140208197 A1) and in further view of Chang et al (US 20140340591 A1).	
Referring to claim 22, Cote in view of Ellis disclose the computer-implemented method of claim 1.  Cote in view of Ellis do not specifically disclose “wherein the operational mode is selected from a group of modes comprising a keyboard mode, a touch mode, and an ink mode.”

Cote and Ellis are analogous art because both references concern dynamically changing display according to the specific display device.   Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cote’s different layout arrangement with different layout with UI element to be used in display layout taught by Ellis with different operational mode taught by Chang because doing so to allows the user to user different input mode to input into the system, such as touch mode or writing mode ([0021] of Chang).

Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Cote (US 20130212487 A1) and in view of Ellis et al (US 20140208197 A1) and in further view of Singh et al (US 20110214077 A1).	
Referring to claim 23, Cote in view of Ellis disclose the computer-implemented method of claim 1.  Cote in view of Ellis do not disclose specifically disclose “wherein the programmed command objects comprises a first command object and a second command object in a command group, and wherein applying the stored user interface definition to translate the programmed command objects comprises:  6U.S. Patent Application Serial No. 14/727,226 Amendment dated October 9, 2019Reply to Office Action of July 9, 2019determining that the user interface does not have space to display both the first command object and the second command object; generating a top-level command object for the command group, the top-level command object comprising the first command object and the second command object; and including the top-level command object in the user interface.”
However, Singh discloses wherein the programmed command objects comprises a first command object and a second command object in a command group, and wherein applying the stored user interface definition to translate the programmed command objects comprises:  6U.S. Patent Application Serial No. 14/727,226 Amendment dated October 9, 2019Reply to Office Action of July 9, 2019determining that the user interface does not have space to display both the first command object and the second command object; generating a top-level command object for the command group, the top-level 
Cote and Ellis are analogous art because both references concern dynamically changing display according to the specific display device.   Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Cote’s different layout arrangement with different layout with UI element to be used in display layout taught by Ellis with dynamically shown most used UI elements to save display space taught by Singh because doing so to show UI element based on how valuable or important the application element is and the application user might prefer an application to show the UI elements so that more important features are more prominent.  ([0016] of Singh)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590.  The examiner can normally be reached on M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAIMEI JIANG/
Examiner, Art Unit 2145

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145